Citation Nr: 0315981	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-41 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for jungle rot of the 
feet.

3.  Entitlement to service connection for gastrointestinal 
disability.  

4.  Entitlement to service connection for a skin disorder, 
secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
February 1970 and again from September 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned 
disabilities.  

The Board remanded the instant claim in March 2003 for 
further development.  


REMAND

The veteran and his representative maintain that the veteran 
has a psychiatric disability other than PTSD, jungle rot of 
the feet, and a gastrointestinal disability due to his active 
service.  He also claims that he has a skin disorder due to 
exposure to herbicides during Vietnam service.  

A Report of Contact dated July 3, 1997 indicated, in 
pertinent part, that the veteran requested a local hearing on 
his appeal for his claimed service-connected disabilities.  
There is no evidence that the veteran was afforded the 
opportunity to testify at a local hearing.  The veteran has a 
right to such a hearing.  38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R.§§ 3.103(a), 20.700(a) (2002).  Therefore, the 
veteran should be contacted and he should be scheduled for a 
hearing if he so desires.  



Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a local hearing for the veteran.  
He should be notified of the date and 
time of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




